980 F.2d 729
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steve K. FOSTER;  David J. Sproles, Plaintiffs-Appellees,v.Mary Ruth JEFFERS;  James Howard Jeffers;  Wayne R. Jeffers,Defendants-Appellants.
No. 92-6354.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1992.

Before ALAN E. NORRIS and SILER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Defendants filed a notice of appeal of the order remanding this action to state court on jurisdictional grounds.   By order entered October 23, 1992, defendants were directed to show cause why the appeal should not be dismissed for lack of jurisdiction.   Defendants have failed to respond to the show cause order.


2
Pursuant to 28 U.S.C. § 1447(d), an order remanding a case to the state court from which it was removed is not reviewable by appeal or otherwise.   See Gravitt v. Southwestern Bell Telephone Co., 430 U.S. 723 (1977) (per curiam);   Thermtron Products, Inc. v. Hermansdorfer, 423 U.S. 336, 346 (1967).   The October 2, 1992, order of the district court remanding this action to Circuit Court for Washington County, at Johnson City, Tennessee, is a non-appealable order.


3
It therefore is ORDERED that this action is dismiss sua sponte for lack of jurisdiction.